DETAILED ACTION

Applicant’s response filed on 11/12/2021 has been fully considered. Claims 1-5 and 7-19 are pending. Claims 1-5 and 7-19 are pending. Claims 1-4 and 8-9 are amended. Claim 6 is canceled. Claims 11-19 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation “one or more cure initiators, preferably selected from the organic peroxides, having a 1 hour half-life temperature below 100°C” in lines 1-3, which is indefinite because the term “preferably” makes it unclear if the “one or more cure initiators” are required to be “selected from the organic peroxides, having a 1 hour half-life temperature below 100°C”. There is insufficient antecedent basis for “the organic peroxides, having a 1 hour half-life temperature below 100°C” in the claim because the claim does not recite “an organic peroxide”. For further examination of the claims, this limitation is interpreted as “one or more cure initiators”.
Claim 9 recites the limitation “the powder used would have 80% by volume of particles between 20 and 100 um, and 99% between 0.5 and 100 um” in lines 2-3, which is indefinite because there is insufficient antecedent basis for “the powder used” in the claim. This is because claim 1 recites “powder prepreg” in line 1, claim 8 recites “process for preparing a powder pre-preg according to claim 1” in line 1, and it is unclear as to what “the powder used” references. Also, the term “would have” makes it unclear if “the powder used” is required to “have 80% by volume of particles between 20 and 100 um, and 99% between 0.5 and 100 um”. Additionally, the unit “um” is unclear because “um“ is not a unit of length, but “μm” is a unit of length. In addition, it is unclear if the “99%” is “99% by volume” since the “80%” is “80% by volume”. Based on the specification (p. 4, l. 28-p. 5, l. 2), for further examination of the claims, this limitation is interpreted as “the powder has 80% by volume of particles between 20 and 100 μm, and 99% by volume between 0.5 and 100 μm”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 recites the limitation “the heating is for a duration of 3 to 7 minutes” in line 2, which fails to further limit the subject matter of claim 8 because claim 8 recites the limitation “heating at a temperature in the range of 70 - 100°C during 3 to 7 minutes” in lines 2-3, which means that claim 15 has all the limitations of claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grasser et al. (US 2012/0077402 A1) in view of Heck et al. (US 4,992,228).
Regarding claim 1, Grasser teaches a prepreg of preimpregnated carbon fibers with a matrix material that is manufactured by a method comprising manufacture of non-woven fabric consisting of carbon fibers and/or a fleece composed of carbon fibers, and impregnating the fabric or fleece with a matrix material [0010], wherein the matrix 
Grasser does not teach that the resin has a Tg in the range of -5 to +30°C and a melt viscosity @100°C in the range of 2 to 75 dPa·s. However, Heck teaches a vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid said reaction product having a number average molecular weight of from about 800 to about 1400 (2:55-63), wherein the vinyl ester resin is a non-sintering, solid, thermoplastic-like resinous compound (2:33-39) that is used in a method for preparing preforms comprising applying onto the surface of a substrate material the non-sintering thermoplastic-like resinous compound, said resinous compound being in the form of a powder (1:51-64), wherein the substrate material is in the form of woven or non-woven fibrous material (3:3-8). Grasser and Heck are analogous art because both references are in the same field of endeavor of powder pre-preg comprising a vinyl ester resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heck’s vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid said reaction product having a number average molecular weight of from about 800 to about 1400 and being in the form of a powder to substitute for Grasser’s vinyl ester resin that is in the form of powder. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a specific structure for the vinyl 
The Office recognizes that all of the claimed physical properties are not positively taught by Grasser, namely that the resin has a Tg in the range of -5 to +30°C and a melt viscosity @100°C in the range of 2 to 75 dPa·s. However, Grasser in view of Heck renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the vinyl ester resin, as explained above. Furthermore, the specification of the instant application recites that a vinyl ester is a resin produced by the ring opening of an epoxy resin with an unsaturated monocarboxylic acid (p. 4, l. 15-16), that typically 
Regarding claim 2, the Office recognizes that all of the claimed physical properties are not positively taught by Grasser, namely that the vinyl ester resin has a Tg in the range of +5 to +25°C. However, Grasser in view of Heck renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the vinyl ester resin, as explained above for claim 1. Furthermore, the specification of the instant application recites that a vinyl ester is a resin produced by the ring opening of an epoxy resin with an unsaturated monocarboxylic acid (p. 4, l. 15-16), that typically the epoxy resin is based on bisphenol A (equivalent weight 180 – 500) and the monocarboxylic acid is methacrylic acid (p. 4, l. 17-18), that acrylic acid and derivatives can also be used (p. 4, l. 18), that an example of vinyl ester is bisphenol A glycidyl methacrylate, obtained by reacting bisphenol A epoxy resin with methacrylic acid (p. 4, l. 21-22), and that bisphenol A vinyl ester synthesized from bisphenol A epoxy with an equivalent weight of 182 – 192, bisphenol A epoxy with an equivalent weight of 450 – 500, and 
Regarding claim 3, the Office recognizes that all of the claimed physical properties are not positively taught by Grasser, namely that the vinyl ester resin has a melt viscosity @100°C in the range of 10 to 25 dPa·s. However, Grasser in view of Heck renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the vinyl ester resin, as explained above for claim 1. Furthermore, the specification of the instant application recites that a vinyl ester is a resin produced by the ring opening of an epoxy resin with an unsaturated monocarboxylic acid (p. 4, l. 15-16), that typically the epoxy resin is based on bisphenol A (equivalent weight 180 – 500) and the monocarboxylic acid is methacrylic acid (p. 4, l. 17-18), that acrylic acid and derivatives can also be used (p. 4, l. 18), that an example of vinyl ester is bisphenol A glycidyl methacrylate, obtained by reacting bisphenol A epoxy resin with methacrylic acid (p. 4, l. 21-22), and that bisphenol A vinyl ester synthesized from bisphenol A epoxy with an equivalent weight of 182 – 192, bisphenol A epoxy with an equivalent weight of 450 – 500, and methacrylic acid (p. 6, l. 9-17) has a Tg of 17°C and a melt viscosity @100°C that is 49 dPa·s (p. 7, l. 3-4). Also, as explained above for claim 1, one of ordinary skill in the art would have found it obvious to use Heck’s vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid said reaction product having a number average molecular weight of from about 800 to about 1400 and being in the form of a powder to substitute for Grasser’s vinyl ester 
Regarding claim 4, Grasser teaches that the matrix material optionally further comprises a crosslinking agent that is a peroxide [0040], which optionally reads on the 
Grasser does not teach a specific embodiment wherein the powder pre-preg comprises one or more cure initiators, preferably selected from the organic peroxides, having a 1 hour half-life temperature below 100°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grasser’s crosslinking agent that is a peroxide to modify Grasser’s matrix material, which would read on the limitation wherein the powder pre-preg comprises one or more cure initiators, preferably selected from the organic peroxides, having a 1 hour half-life temperature below 100°C as claimed. One of ordinary skill in the art would have been motivated to do so because Grasser teaches that the crosslinking agent that is a peroxide is beneficial for providing cross linking [0040].
Regarding claim 5, Grasser teaches that the prepreg further comprises preimpregnated carbon fibers [0010], which reads on the limitation wherein the powder pre-preg comprises one or more additives that are fillers as claimed.
Regarding claim 7, Grasser teaches that the prepreg of preimpregnated carbon fibers with a matrix material is manufactured by a method comprising manufacture of non-woven fabric consisting of carbon fibers, and impregnating the fabric with a matrix material [0010], which reads on the limitation wherein the powder pre-preg comprises fibers that are non-woven fabrics as claimed.
Regarding claim 8, Grasser teaches that the prepreg of preimpregnated carbon fibers with a matrix material is manufactured by a method comprising manufacture of 
Grasser does not teach process for preparing a powder pre-preg according to claim 1, comprising a fixing step which consists of heating at a temperature in the range of 70 - 100°C during 3 to 7 minutes. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the temperature at which Grasser’s impregnation is carried out to be from 70 to 100°C and to optimize the time during which Grasser’s impregnation is carried out to be from 3 to 7 minutes, which would read on process for preparing a powder pre-preg according to claim 1, comprising a fixing step which consists of heating at a temperature in the range of 70 - 100°C during 3 to 7 minutes as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an 
Regarding claim 9, Grasser does not teach that the powder used would have 80% volume of particles between 20 and 100 um, and 99% between 0.5 and 100 um. However, Heck teaches a vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid said reaction product having a number average molecular weight of from about 800 to about 1400 (2:55-63), wherein the vinyl ester resin is a non-sintering, solid, thermoplastic-like resinous compound 
Regarding claim 10, Grasser teaches a carbon fiber reinforced composite material which is obtained by hardening and cross linking the matrix of a semi-finished textile product [0051], wherein hardening takes place at a temperature between 25 and 200°C [0052], wherein the semi-finished textile product is the prepreg [0010], wherein the prepreg is in a mold [0071], which reads on process for preparing a composite from a powder pre-preg according to claim 1, comprising placing the pre-preg in a mold and heating the pre-preg, wherein the heating step consists of heating at a temperature in the range of 25 - 200°C.
Grasser does not teach with sufficient specificity wherein the heating step consists of heating at a temperature in the range of 70 - 120°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the temperature at which Grasser’s hardening takes place to be from 70 to 120°C, which would read on the limitation wherein the heating step consists of heating at a temperature in the range of 70 - 120°C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for 
Regarding claim 11, the Office recognizes that all of the claimed physical properties are not positively taught by Grasser, namely that the vinyl ester resin has a Tg in the range of +10 to +20°C. However, Grasser in view of Heck renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the vinyl ester resin, as explained above for claim 1. Furthermore, the specification of the instant application recites that a vinyl ester is a resin produced by the ring opening of an epoxy resin with an unsaturated monocarboxylic acid (p. 4, l. 15-16), that typically the epoxy resin is based on bisphenol A (equivalent weight 180 – 500) and the monocarboxylic acid is methacrylic acid (p. 4, l. 17-18), that acrylic acid and derivatives can also be used (p. 4, l. 18), that an example of vinyl ester is bisphenol A glycidyl methacrylate, obtained by reacting bisphenol A epoxy resin with methacrylic acid (p. 4, l. 21-22), and that bisphenol A vinyl ester synthesized from bisphenol A epoxy with an equivalent weight of 182 – 192, bisphenol A epoxy with an equivalent weight of 450 – 500, and methacrylic acid (p. 6, l. 9-17) has a Tg of 17°C and a melt viscosity @100°C that is 49 
Regarding claim 15, as explained above for claim 8, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the temperature at which Grasser’s impregnation is carried out to be from 70 to 100°C and to optimize the time during which Grasser’s impregnation is carried out to be from 3 to 7 minutes, which renders obvious the limitation wherein the heating is for a duration of 3 to 7 minutes as claimed.
Regarding claim 16, Grasser teaches that the prepreg of preimpregnated carbon fibers with a matrix material is manufactured by a method comprising manufacture of non-woven fabric consisting of carbon fibers and/or a fleece composed of carbon fibers, and impregnating the fabric or fleece with a matrix material [0010], wherein the impregnation of the fabric and/or the fleece is carried out by a powder prepreg method [0016, 0032, 0034, 0035, 0038, 0043, 0049], wherein the impregnation is carried out at a temperature which is 1 to 400°C above the glass transfer temperature of the matrix material [0044], wherein the matrix material is a vinyl ester resin [0030], wherein the matrix material is applied in the form of a powderous prepolymer onto the fabric or fleece, before the powderous material is at a temperature slightly above the melting temperature of the thermoset prepolymer, but lower than the cross linking temperature of the thermoset material onto the fleece or fabric [0040], wherein the matrix material undergoes fixing thermally [0041], which reads on the limitation wherein the temperature range is greater than -5°C.


Grasser does not teach that the temperature range is 70 - 90°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the temperature at which Grasser’s impregnation is carried out to be from 70 to 90°C and to optimize the time during which Grasser’s impregnation is carried out to be from 3 to 7 minutes, which would read on the limitation wherein the temperature range is 70 - 90°C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of impregnation of Grasser’s carbon fibers with Grasser’s matrix material because Grasser teaches that the prepreg of preimpregnated carbon fibers with a matrix material 
Regarding claim 18, Grasser teaches a carbon fiber reinforced composite material which is obtained by hardening and cross linking the matrix of a semi-finished textile product [0051], wherein hardening takes place at a temperature between 25 and 200°C [0052], wherein the semi-finished textile product is the prepreg [0010], wherein the prepreg is in a mold [0071], which reads on wherein the heating is at a temperature in the range of 25 - 200°C.
Grasser does not teach with sufficient specificity wherein the heating is at a temperature in the range of 75 - 100°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the 
Regarding claim 19, Grasser teaches a carbon fiber reinforced composite material which is obtained by hardening and cross linking the matrix of a semi-finished textile product [0051], wherein hardening takes place at a temperature between 25 and 200°C [0052], wherein the semi-finished textile product is the prepreg [0010], wherein the prepreg is in a mold [0071], which reads on wherein the heating is at a temperature in the range of 25 - 200°C.
Grasser does not teach with sufficient specificity wherein the heating is at a temperature in the range of 80 - 90°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the temperature at which Grasser’s hardening takes place to be from 80 to 90°C, which would read on the limitation wherein the heating is at a temperature in the range of 80 - .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grasser et al. (US 2012/0077402 A1) in view of Heck et al. (US 4,992,228) as applied to claim 1, and further in view of D’Silva et al. (US 2007/0049143 A1).
Regarding claims 12-14, Grasser in view of Heck renders obvious powder pre-preg according to claim 1 as explained above. Grasser teaches that the matrix material optionally further comprises a crosslinking agent that is a peroxide [0040].
Grasser does not teach that the powder pre-preg comprises one or more cure initiators having a 1 hour half-life temperature below 85°C, that the powder pre-preg comprises one or more cure initiators having a 1 hour half-life temperature below 70°C, and that the powder pre-preg comprises one or more cure initiators selected from organic peroxides. However, D’Silva teaches a polymerization initiator that is bis-(4-t-butylcyclohexyl)-peroxydicarbonate that is used to harden vinylester resins [0053] that .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,752,743 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims powder pre-preg comprising as sole resin a vinyl ester resin, where the resin has a Tg in the range of -5 to +30° C, and a melt viscosity @100° C in the range of 2 to 75 dPa·s (claim 1). The patent also claims that the vinyl ester resin is free of reactive diluents and monomers (claim 1), which is not a limitation of instant claim 1.

Response to Arguments

Applicant’s arguments, see p. 5, filed 11/12/2021, with respect to the rejection of claims 2, 8, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 2, 8, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Applicant has removed the term “preferably” from the claims (p. 5), Applicant did not remove the term “preferably” from claim 4. Claim 4 recites the limitation “one or more cure initiators, preferably selected from the organic peroxides, having a 1 hour half-life temperature below 100°C” in lines 1-3, which is indefinite because the term “preferably” makes it unclear if the “one or more cure initiators” are required to be “selected from the organic peroxides, having a 1 hour half-life temperature below 100°C”. There is insufficient antecedent basis for “the organic peroxides, having a 1 hour half-life temperature below 100°C” in the claim because the claim does not recite “an organic peroxide”. Therefore, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In response to the applicant’s argument that Heck teaches “Most particularly suitable are the diglycidyl ethers of bisphenol A having a epoxide equivalent weight of from about 650 to about 750”, that the Applicant’s specification teaches that typically the 
In response to the applicant’s argument that the Office Action only finds the relevant claim elements in Grasser and Heck by using impermissible hindsight (p. 6), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The judgment on obviousness in the rejection of claim 1 in this Office action takes into account only the teachings of Glasser and Heck and is therefore proper.
In response to the applicant’s argument that Grasser givers very little consideration to the nature of the matrix material to be used (p. 6-7), Grasser teaches that the matrix material is a vinyl ester resin [0030], which reads on a specific embodiment in which Grasser’s matrix material is a vinyl ester resin.
In response to the applicant’s argument that Grasser’s focus is on the non-woven fabric or fleece, which must be composed of at least 10% carbon fibers, and at least a portion of the fibers used for the manufacturing of the fabric or fleece are waste fibers 
In response to the applicant’s argument that Grasser is open to almost anything for the matrix materials, stating that it can be selected from thermoplastic materials, thermoset materials, elastomers, and any chosen mixture of two or more of those, that thus, in order to arrive at Applicant’s claimed prepreg, one would have to select a thermoset material from amongst the other options, then select a vinyl ester resin from various thermoset materials, then select a powder resin rather than a liquid resin, and then go further in selecting a resin having the Tg and melt viscosity recited in the claims (p. 7), the basis for the rejection of claim 1 in this Office action is not based on whether it would have been obvious to select a vinyl ester resin as Grasser’s matrix material and select powder resin. The rejection of claim 1 in this Office action is based on Grasser’s teaching that the matrix material is a vinyl ester resin [0030], that the impregnation of the fabric and/or the fleece is carried out by a powder prepreg method [0016, 0032, 0034, 0035, 0038, 0043, 0049], and that the matrix material is applied in the form of powder onto the fleece or fabric [0038], which reads on a specific embodiment of powder pre-preg comprising as sole resin a vinyl ester resin as claimed. Also, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that the Office action overlooks several distinctions between Grasser and Heck that lead away from combining them because Grasser teaches that its matrix material should impregnate its carbon fibers to form its semi-finished textile product, Heck seeks to avoid impregnation, instead seeking to keep its material at the surface (p. 7), the applicant appears to be arguing that the features of Heck may not be bodily incorporated into the structure of Grasser’s prepreg. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, the rejection of claim 1 in this Office action is not based on incorporating Heck’s invention into Grasser’s invention. The rejection of claim 1 is based on using Heck’s vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid said reaction product having a number average molecular weight of from about 800 to about 1400 and being in the form of a powder to substitute for Grasser’s vinyl ester resin that is in the form of powder. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a specific structure for the vinyl ester in Grasser’s prepreg because Heck teaches that the vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid said reaction product having a number average molecular weight of from about 800 to about 1400 (2:55-63) and being in the form of a powder (1:51-64) is beneficial for being useful as a non-sintering, solid, thermoplastic-like resinous compound (2:33-39) in a method for preparing preforms comprising applying onto the surface of a substrate material the non-sintering thermoplastic-like resinous compound (1:51-64), wherein the substrate material is in the form of woven or non-woven fibrous material (3:3-8), and because Grasser teaches that the vinyl ester resin is a matrix material [0030] that is used in a prepreg of preimpregnated carbon fibers with the matrix material that is manufactured by a method comprising manufacture of non-woven fabric consisting of carbon fibers and/or a fleece composed of carbon fibers, and impregnating the fabric or fleece with the matrix material [0010], wherein the impregnation of the fabric and/or the fleece is carried out by a powder prepreg method [0016, 0032, 0034, 0035, 0038, 0043, 0049], 
In response to the applicant’s argument that the rejection of claims 1-5 and 7-10 on the ground of nonstatutory double patenting over claims 1-18 of the ‘743 patent should be held in abeyance until the claims are otherwise in condition for allowance (p. 8), the nonstatutory double patenting rejection cannot be held in abeyance and is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767